Citation Nr: 0522725	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for myopia with 
astigmatism.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of lumbar spine at L4-
L5 with herniated disc and radiculitis.

3.  Entitlement to an initial compensable evaluation for 
residuals of laceration wound, left eye.  

4.  Entitlement to an effective date prior to September 3, 
2002, for a grant of service connection for lumbar spine, 
right wrist, neck, skin, left shoulder and left eye 
disabilities and hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service for in excess of 20 years, 
including from February 1984 to August 2001.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The veteran testified in support of 
these claims at a hearing held before the Board at the RO in 
May 2005.

In a VA Form 8 (Certification of Appeal) dated December 2004, 
the RO characterized the fourth issue noted on the previous 
page as entitlement to an effective date prior to September 
3, 2002, for a grant of service connection for lumbar spine 
and eye disabilities.  However, in a previously issued 
statement of the case, the RO characterized that issue as 
entitlement to an effective date prior to September 3, 2002, 
for a grant of service-connected disabilities.  The veteran 
properly perfected his appeal with regard to this claim and 
has recently offered argument and evidence pertinent thereto.  
In addition, the record indicates that he is of the belief 
that the claim, as initially characterized, is in appellate 
status.  Accordingly, the Board has recharacterized the claim 
as is shown on the previous page.  In any event, given the 
favorable disposition of this claim, explained below, the 
veteran suffers no prejudice as a result of the Board's 
action in this regard.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Board notes that, during his May 2005 personal hearing 
before the Board, the veteran submitted additional evidence, 
including service medical records, private treatment records, 
and a copy of a priority mail receipt, in support of his 
claims.  The veteran submitted this evidence with a written 
waiver of initial RO review; therefore, the Board need not 
remand this case to the RO to consider such evidence in the 
first instance.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
regarding his claims.  

2.  Myopia and astigmatism represent refractive errors of the 
eye. 

3.  The veteran does not have additional disability due to 
disease or injury superimposed upon his myopia and 
astigmatism.    

4.  The veteran's service-connected lumbar spine disability 
manifests as constant pain, including on motion, tenderness, 
and limitation of motion during flare-ups or when overused.  

5.  The veteran's service-connected lumbar spine disability 
does not cause ankylosis of the lumbar spine or involve 
residuals of a fracture of the vertebra, is not so severe, 
even during flare-ups or on overuse, as to represent 
pronounced intervertebral disc syndrome, and has not resulted 
in incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  

5.  The veteran's service-connected left eye disability is 
asymptomatic.  

6.  The veteran's claim for service connection for lumbar 
spine, right wrist, neck, skin, left shoulder and left eye 
disabilities and hemorrhoids is postmarked August 31, 2002, 
within a year of the veteran's discharge from service.  


CONCLUSIONS OF LAW

1.  Myopia with astigmatism was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).

2.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for degenerative disc disease of lumbar 
spine at L4-L5 with herniated disc and radiculitis have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002); 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)); 68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

3.  The criteria for entitlement to an initial compensable 
evaluation for residuals of laceration wound, left eye, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.84a, Diagnostic Code 
6009 (2004).

4.  The criteria for entitlement to an effective date of 
September 1, 2001, for a grant of service connection for 
back, right wrist, neck, skin, left shoulder and left eye 
disabilities and hemorrhoids, have been met.  38 U.S.C.A. §§ 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this appeal does not 
prejudice the veteran in the disposition thereof.  Bernard, 
4 Vet. App. at 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice in 
September 2002, before issuing its March 2003 rating decision 
granting him service connection for lumbar spine, right 
wrist, neck, skin, left shoulder and left eye disabilities 
and hemorrhoids, assigning the lumbar spine and left eye 
disabilities initial evaluations of 10 percent (later 
increased to 40 percent) and zero percent, respectively, and 
denying him service connection for myopia with astigmatism.  
The timing of this notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  This notice letter referred to the veteran's claims for 
service connection for multiple disabilities, rather than 
claims for higher initial evaluations and an earlier 
effective date.  However, such claims are considered 
downstream elements of an original service connection claim, 
and as such, VA need not provide the veteran additional 
notice of the information and evidence necessary to 
substantiate these claims.  See VAOGCPREC 8-2003.  

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the October 2002 letter, the RO acknowledged the veteran's 
claims, explained to him the evidence needed to substantiate 
those claims, notified him of VA's duty to assist, and 
indicated that it was developing his claims pursuant to that 
duty.  The RO advised the veteran to identify or furnish to 
VA all evidence and information he had that he wished VA to 
consider in support of his claims.  The RO noted that, if the 
veteran wished VA to obtain private medical records on his 
behalf, he should submit the enclosed forms authorizing their 
release.  

Moreover, in a letter dated January 2003, rating decisions 
dated March 2003 and December 2003, and a statement of the 
case issued in January 2004, the RO updated the veteran 
regarding the evidence needed to support his claims, 
emphasized that the veteran needed to provide sufficient 
information about outstanding records so that VA could obtain 
them on the veteran's behalf, informed the veteran that it 
was his responsibility to ensure VA's receipt of all 
pertinent evidence not in the possession of a federal 
department or agency, explained the bases of its decision 
denying the veteran claims and noted the evidence it had 
considered in making its decision and the evidence still 
needed to substantiate the claims.  As well, the RO furnished 
the veteran the provisions governing his claims, including 
those governing VA's duties to notify and assist and those 
noting the former and revised criteria for rating spine 
disabilities.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file the only 
evidence the veteran identified as being pertinent to his 
claim, including service medical records and private 
treatment records.  The RO also conducted medical inquiry in 
an effort to substantiate the veteran's claims by affording 
him VA examinations, during which examiners discussed the 
nature, etiology and severity of the claimed disabilities.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran, the Board deems the record ready for appellate 
review.   

II.  Analysis of Claims

A.  Service Connection - Myopia & Astigmatism.  

According to the veteran's written statements submitted 
during the course of this appeal and a transcript of his 
hearing testimony presented in May 2005, the veteran is 
entitled to service connection for myopia and astigmatism on 
either a direct or secondary basis.  The veteran primarily 
alleges that he sustained injuries in service, which scarred 
his eyes and in turn caused him to develop myopia.  
Alternatively, he alleges that his service-connected left eye 
disability aggravates his myopia and astigmatism.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability. 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service- connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).

Some disabilities, such as congenital or developmental 
defects and refractive error of the eye, are not deemed 
diseases or injuries for VA purposes.  38 C.F.R. 
§ 3.303(c) (2004).  However, under certain circumstances, 
service connection may be granted for such disabilities if 
they are shown to have been aggravated during service.  See 
38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); 
VAOPGCPREC 67-90 (July 18, 1990).  In a precedent opinion, 
VA's General Counsel indicated that, for service connection 
purposes, there is a distinction under the law between a 
congenital or developmental "disease" and a congenital 
"defect."  Congenital diseases may be service connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, may not be service connected in 
its own right.  However, service connection may be granted 
for additional disability due to disease or injury 
superimposed upon such defect in service.  VAOPGCPREC 82-90.  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As previously indicated, the veteran in this case served on 
active duty for in excess of 20 years, including from 
February 1984 to August 2001.  His service medical records, 
which include a report from Thomas J. Wells, O.D., dated in 
May 1980, show that the veteran entered service with 
defective vision, myopia and astigmatism and underwent 
evaluations and wore corrective contacts and eye glasses in 
service for such conditions.  

In May 1980, Dr. Wells noted that the veteran had refractive 
errors bilaterally and unaided vision of 20/100 corrected to 
20/20.  During a March 1981 entrance examination, the veteran 
noted that he wore glasses.  An examiner noted vision 
bilaterally of 20/70.  In March 1995 and April 2001, the 
veteran sustained left eye injuries, the first of which 
caused a laceration with no optical involvement, the second 
of which caused a conjunctival abrasion, but no perforation 
of the globe.  On evaluation for the first injury, an 
examiner noted unaided vision bilaterally of 20/400 corrected 
to 20/20.  On evaluation for the second injury, an examiner 
noted unaided left eye vision of 20/200.  The veteran also 
sought eye treatment in August 1994, after he noticed mucous 
in his left eye, which lasted 24 hours, and then redness in 
his right eye.  An evaluation revealed no abnormalities.  The 
examiner diagnosed possible mild acute viral 
infection/allergies and subconjunctival hemorrhaging that 
could be related to sneezing.  During these in-service eye 
evaluations, various examiners continued to note myopia 
and/or astigmatism or myopic astigmatism.  On separation 
examination conducted in May 2001, an examiner noted 
refractive errors bilaterally and unaided vision bilaterally 
of 20/200 corrected to 20/20.

Since discharge, the veteran has received private eye 
treatment and undergone a VA examination.  Specifically, in 
December 2003, he underwent a VA general medical examination, 
during which he reported that he had been told that he had no 
residuals from his in-service eye injury.  He also reported 
that his vision was poor due to myopia he had since he was a 
teenager.  The examiner noted no eye abnormalities.  In July 
2004, the veteran underwent Lasik surgery at a private 
facility.  

The above evidence clearly establishes that the veteran has 
myopia, essentially nearsightedness, a refractive error, and 
astigmatism, another form of refractive error, but which can 
occur as a result of trauma and scarring of the cornea.  See 
Parker v. Derwinski, 1 Vet. App. 522, 523 (1991); Browder v. 
Brown, 5 Vet. App. 268, 272 (1993).  In this case, the 
veteran's astigmatism was evident in both eyes prior to any 
eye injury.  As previously indicated, refractive errors of 
the eye are not deemed diseases or injuries for VA purposes.  
Accordingly, to prevail in this claim on a direct basis, the 
evidence must establish that the veteran has additional 
disability due to disease or injury superimposed upon these 
defects.  The veteran has asserted that there is a 
relationship between his myopia and astigmatism and his 
service-connected left eye disability, but the medical 
evidence of record does not show that the left eye disability 
represents additional disability superimposed upon his myopia 
and astigmatism.  The veteran's assertions in this regard are 
insufficient to establish his entitlement to service 
connection in this case because the veteran does not possess 
a recognized degree of medical knowledge to render a 
competent opinion on causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) ) (holding that laypersons are not 
competent to offer medical opinions).  

The veteran argues that the VA examiner who conducted the 
December 2003 VA examination did not evaluate his eyes and 
intimates that such an evaluation is necessary to prove that 
the scarring of the eye he experienced in service caused his 
myopia.  However, the record is clear that the veteran had 
myopia prior to sustaining any eye injury in service.  In 
fact, as previously indicated, when the veteran underwent the 
VA examination, he reported that he had had such a condition 
since he was a teenager.  

Based on the above findings, the Board concludes that myopia 
and astigmatism were not incurred in or aggravated by 
service.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in resolution of this claim. Rather, as the 
preponderance of the evidence is against the claim, the claim 
must be denied.

B.  Higher Initial Evaluations

The veteran contends that the evaluations initially assigned 
his lumbar spine and left eye disabilities do not accurately 
reflect the severity of his lumbar spine and left eye 
symptoms, and that therefore, the assignment of higher 
initial evaluations for those disabilities are warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 
38 C.F.R. § 4.40, 4.45 (2004).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2004); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (holding that, when assigning a disability 
rating pursuant to a diagnostic code contemplating limitation 
of motion, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement).  

1.  Lumbar Spine

The veteran asserts that his service-connected lumbar spine 
disability causes constant pain in his lower back, which 
worsens with activity and when sitting for extended periods 
of time, precludes him from running, and occasionally 
radiates to his right buttock and posterior thigh.  He 
worries that in the future this disability will hinder him 
from fulfilling the physical requirements of his job, which 
are tested every quarter, and/or advancing within his agency.  
The veteran points out that, although his disability has not 
stopped him from working, it causes him to do so while in 
pain.   

The RO has evaluated the veteran's lumbar spine disability as 
40 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The diagnostic codes pertinent to back 
ratings were amended during the course of the veteran's 
appeal.  Prior to the amendment, Diagnostic Code 5295 
governed ratings of lumbosacral strains and Diagnostic Code 
5293 governed ratings of intervertebral disc syndrome.  
Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strains, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of her case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in a 
statement of the case issued in January 2004, the RO informed 
the veteran of the former and revised criteria for rating 
diseases and injuries of the spine, including intervertebral 
disc syndrome, and considered his claim for a higher initial 
evaluation for a lumbar spine disability pursuant to those 
criteria. 

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 20 percent evaluation was assignable for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum evaluation of 40 percent was assignable for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  Under Diagnostic Code 5292, a 
20 percent evaluation was assignable for moderate limitation 
of motion of the lumbar spine and a maximum evaluation of 40 
percent was assignable for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Prior to September 23, 2002, an evaluation of 20 percent was 
assignable for moderate recurring attacks of intervertebral 
disc syndrome under Diagnostic Code 5293.  A 40 percent 
evaluation was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 60 
percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine and a 
50 percent evaluation was assignable for unfavorable 
ankylosis of the lumbar spine.  An evaluation of 60 percent 
was assignable for complete bony fixation (ankylosis) of the 
spine at a favorable angle, or for residuals of a fractured 
vertebra without cord involvement; abnormal mobility 
requiring neck brace (jury mast).  A 100 percent evaluation 
was assignable for complete bony fixation (ankylosis) of the 
spine at a unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  A 100 percent 
evaluation was also assignable for residuals of a fractured 
vertebra with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation is to be assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A maximum evaluation of 60 percent is to be assigned 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  

According to the general rating formula, a 20 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
to be assigned for unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is to be 
assigned for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51,443 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnosis 
code.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

Based on the above criteria as well as the reasoning noted 
below, the evidence establishes that the veteran's lumbar 
spine disability picture does not more nearly approximate the 
criteria for an initial evaluation in excess of 40 percent 
under any of the pertinent DCs noted above.

During active service, from 1986 to 2001, the veteran 
received treatment, including physical therapy, medication, 
and three lumbar epidural steroid injections, for low and mid 
back complaints, primarily pain radiating down into his hips, 
legs and calves.  Examiners noted pain, including to 
palpation of the lumbosacral spine, on use and radiating to 
the legs, limitation of motion, and muscle spasm in the 
thoracic region, but no loss of strength.  They initially 
diagnosed muscle trauma, lumbar strain and rectus abdominal 
strain.  Subsequently, based on results of magnetic resonance 
imaging conducted in December 2000, which showed severe 
acquired spinal stenosis at L4-5 due to a broad based annular 
bulge and/or disk herniation, they diagnosed a herniated disk 
at L4-5 with right sciatica and recommended light duty.  
During retirement examination conducted in May 2001, the 
veteran reported that he had had swollen or painful joints 
and recurrent back pain.  The examiner noted a normal 
clinical evaluation of the spine, but diagnosed a herniated 
nucleus pulposus.  On the day of his separation from service, 
the veteran received his third lumbar epidural steroid 
injection.  During his visit, he reported that his leg pain 
had abated, but that he still occasionally had some left-
sided paraspinous pain around the L4-5 area.  He denied bowel 
and bladder problems.  

Since discharge, the veteran has continued to receive 
treatment for his back and has undergone VA examinations.  
Specifically, in June 2003, he presented to Lahey Clinic 
Medical Center with a complaint of constant, progressive, 
non-radiating back pain, which worsened when he sat or drove 
for a long period of time (hours).  He indicated that Tylenol 
helped his pain, but that he had trouble doing certain 
activities, including changing a tire.  He denied neurologic, 
bowel and bladder problems.  The examining physician noted 
that the veteran moved freely around the examination room, 
stood with a level pelvis, had no trigger point or point 
tenderness, and was able to forward flex cleanly to 90 
degrees, side bend to 20 degrees, and extend to 10 degrees.  
The examining physician also noted a negative Trendelenburg 
sign, preserved heel-to-toe gait, benign motor, sensation, 
reflexes and figure four maneuver, a downward-going plantar 
response, positive straight leg raising at about 80 to 90 
degrees, but only tightness, and good range of motion of the 
hip and knee.  Based on x-rays, a radiologist noted scoliosis 
convex to the left, narrowing of the disk and degenerative 
change at L4-5, no abnormal motion with flexion and 
extension, and normal appearing bone joints and soft tissues.  
The examining physician recommended a nonsteroidal drug and a 
physio ball stabilization program in physical therapy.  He 
indicated that if this treatment failed to improve the 
veteran's condition, the veteran should consider additional 
lumbar epidural steroid injections or surgery, specifically, 
interbody fusion. 

During a VA general medical examination conducted in December 
2003, the veteran reported chronic back pain.  An examiner 
noted that, on straight leg raising test beyond 50 degrees, 
the veteran developed back pain on hip flexion.  He also 
noted that the veteran had no focal, motor or sensorineural 
deficits on neurological evaluation.  He diagnosed chronic 
back pain secondary to lumbar disc rupture.  

During a VA joints examination conducted in December 2003, 
the veteran reported constant lower back pain that 
occasionally radiated to the right buttock and posterior 
thigh and worsened with activity.  He indicated that the pain 
hindered his ability to run or sit for a long period of time.  
He further indicated that he was working full time and that 
he had not lost any time at work due to these complaints.  
The examiner noted tenderness at the L5 region, full range of 
motion with complaints of pain at the extremes, a decrease in 
range of motion by 20 to 30 percent during a flare-up or when 
overused.  The examiner diagnosed degenerative disc disease 
of the lumbosacral spine with radiculitis.    

From January 2004 to September 2004, after the recommended, 
more conservative treatment failed to improve his condition, 
the veteran received three L4-5 lumbar epidural injections at 
Lahey Clinic Medical Center.  During visits for this 
treatment, he reported back pain, especially in the morning 
and on extension, which had worsened during the last couple 
of years, and stiffness.  He described the pain as sharp, 
aching, throbbing, shooting, pressure-like, and radiating, 
but indicated that it never traveled to his legs.  He noted 
that the pain increased when doing certain activities and 
that cold helped decrease the pain.  He denied bowel or 
bladder incontinence and weakness in the lower extremities.  
He indicated that he was still able to work full-time despite 
the pain.  In early January 2004, a physician noted very 
painful lumbar extension, easy flexion, and tightness on 
straight leg raising.  In mid January 2004, a physician noted 
good range of spinal motion and no neurologic deficits.  In 
March 2004, a physician noted pain on extension and side 
bending and indicated that the veteran was neurologically 
benign.   

The above evidence establishes that the veteran's service-
connected lumbar spine disability manifests as constant pain, 
including on motion, tenderness, and limitation of motion 
during flare-ups or when overused.  These symptoms are 
contemplated in the 40 percent evaluation the RO initially 
assigned the veteran's lumbar spine pursuant to DC 5293.  An 
evaluation in excess of 40 percent is not assignable under 
the former or revised version of DC 5293 as the evidence does 
not establish that this disability is so severe, even during 
flare-ups or when overused, that it could be considered 
pronounced intervertebral disc syndrome as defined by 
regulation.  Although the veteran experiences little relief 
from his low back pain, he does not experience persistent 
symptoms of sciatic neuropathy or other neurological 
findings.  He has reported only occasional radiating pain, 
which has been diagnosed as sciatica.  Physicians have 
clearly noted no other neurological involvement.  Moreover, 
the veteran has reported no interference with employment 
secondary to this disability.  He has not indicated that this 
disability has involved incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  

An evaluation in excess of 40 percent is also not assignable 
pursuant to any other pertinent DC noted above.  The evidence 
does not establish that the veteran's service-connected 
lumbar spine disability causes ankylosis of the lumbar spine 
or involves residuals of a fracture of the vertebra.  An 
evaluation in excess of 40 percent also is not assignable 
pursuant to 38 C.F.R. §§  4.40, 4.45, as interpreted in 
DeLuca, because the evidence establishes that the veteran's 
flare ups of back symptomatology cause a 20 to 30 percent 
limitation of motion, but no other functional deficit.  As 
previously indicated, this degree of limitation of motion is 
contemplated in the 40 percent evaluation the RO initially 
assigned the veteran's lumbar spine disability.  Such 
limitation of motion may not be considered so severe as to 
represent ankylosis.

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
lumbar spine disability picture change.  See 38 C.F.R. § 4.1.  
At present, however, the 40 percent evaluation assigned this 
disability is the most appropriate given the medical evidence 
of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an initial evaluation in excess 
of 40 percent for degenerative disc disease of lumbar spine 
at L4-L5 with herniated disc and radiculitis have not been 
met.  In reaching this decision, the Board considered the 
complete history of this disability as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2004).  The Board also considered the applicability of 
the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record with regard to this claim, reasonable doubt could not 
be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the claim, it must 
be denied.  

2.  Laceration Wound - Left Eye  

As previously indicated, the veteran asserts that residuals 
of his in-service left eye injuries, which scarred his eyes, 
include declining vision and more severe myopia.  He contends 
that, although he had defective vision and myopia prior to 
the injuries, these conditions worsened thereafter.   

The RO has evaluated the veteran's left eye disability as 
zero percent disabling pursuant to 38 C.F.R. § 4.84a, DC 
6009.  Under DC 6009, an unhealed injury of the eye, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of the visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating to be assigned during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, DC 6009 (2004).

Based on the above criteria as well as the reasoning noted 
below, the evidence establishes that the veteran's left eye 
disability picture does not more nearly approximate the 
criteria for an initial compensable evaluation.

As previously indicated, according to a May 1980 report from 
Dr. Wells and the veteran's service medical records, the 
veteran entered service with defective vision bilaterally of 
20/70, myopia and astigmatism and underwent evaluations and 
wore corrective contacts and eye glasses in service for such 
conditions.  In March 1995 and April 2001, the veteran 
sustained left eye injuries, the first of which caused a 
laceration with no optical involvement, the second of which 
caused a conjunctival abrasion, but no perforation of the 
globe.  On evaluation for the first injury, an examiner noted 
unaided vision bilaterally of 20/400 corrected to 20/20.  On 
evaluation for the second injury, an examiner noted unaided 
left eye vision of 20/200.  During subsequent eye 
evaluations, examiners continued to note myopia and/or 
astigmatism or myopic astigmatism, but no residuals of the 
left eye injuries.  In fact, they indicated that the 
residuals of those injuries were resolving.  On separation 
examination conducted in May 2001, an examiner noted that the 
veteran had had a corneal laceration in April 2001.  He also 
noted that the veteran had refractive errors bilaterally and 
unaided vision bilaterally of 20/200 corrected to 20/20.  He 
reported an otherwise normal clinical evaluation of the eyes.  

Since discharge, the veteran has undergone Lasik surgery on 
his eyes to correct his defective vision.  He has also 
undergone a VA examination.  In December 2003, during that 
examination, he reported that he had been told that he had no 
remaining symptoms from the in-service eye injury and that 
the injury had healed.  He intimated that, due to his poor 
vision and myopia, the injury had not healed.  The examiner 
evaluated the veteran's eyes, but noted no left eye 
abnormalities and diagnosed no left eye disability.  

The veteran has not submitted any medical evidence confirming 
his assertion that he has residuals of his service-connected 
left eye disability.  The medical evidence of record does not 
indicate that his defective vision and/or myopia result from 
that disability.  To the contrary, that evidence shows that 
the veteran had defective vision and myopia in both eyes 
prior to any in-service eye injury and that those conditions 
have progressively worsened.  

The above evidence establishes that the veteran's service-
connected left eye disability is asymptomatic.  Accordingly, 
a compensable evaluation is not assignable for that 
disability under DC 6009.  The veteran may be awarded an 
increased evaluation in the future should his left eye 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the zero percent evaluation assigned this disability 
is the most appropriate given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an initial evaluation in excess 
of 0 percent for residuals of laceration wound, left eye, 
have not been met.  In reaching this decision, the Board 
considered the complete history of this disability as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41.  The Board also considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
evidence of record with regard to this claim, reasonable 
doubt could not be resolved in the veteran's favor.  Rather, 
as the preponderance of the evidence is against the claim, it 
must be denied.  

C.  Earlier Effective Date 

The veteran asserts that he is entitled to an effective date 
of September 1, 2001, for a grant of service connection for 
lumbar spine, right wrist, neck, skin, left shoulder and left 
eye disabilities and hemorrhoids, because he filed a claim 
for service connection for these disabilities in August 2002, 
within a year of his discharge from service.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004).  Generally, the effective date of the grant of 
service connection is the date following separation from 
service, if the claim is received within one year of that 
date.  Otherwise, the effective date is the date VA receives 
the claim.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2) (2004).  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2004); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

When regulatory rules require that a written document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  38 C.F.R. 
§ 20.305 (2004).

In this case, the RO received the veteran's claim for service 
connection for lumbar spine, right wrist, neck, skin, left 
shoulder and left eye disabilities and hemorrhoids on 
September 3, 2002.  However, during his personal hearing, the 
veteran submitted a U.S. Postal Service Delivery Confirmation 
Receipt, which reflects, as alleged, that the veteran mailed 
this claim to VA on August 31, 2002, within a year of his 
August 31, 2001 discharge from active service.  Pursuant to 
38 C.F.R. § 20.305, VA accepts the postmarked date of this 
receipt as the receipt date of the veteran's claim for 
service connection for lumbar spine, right wrist, neck, skin, 
left shoulder and left eye disabilities and hemorrhoids.  
Given that this claim is postmarked and deemed received 
within a year of the veteran's discharge from service, the 
appropriate effective date for the grant of service 
connection for those disabilities is September 1, 2001, the 
date following the veteran's discharge from service.  

Based on the above findings, the Board concludes that the 
criteria for entitlement to an effective date of September 1, 
2001, for a grant of service connection for lumbar spine, 
right wrist, neck, skin, left shoulder and left eye 
disabilities and hemorrhoids, have been met.  Inasmuch as the 
evidence supports the veteran's earlier effective date claim, 
this claim must be granted.


ORDER

Service connection for myopia with astigmatism is denied.  

An initial evaluation in excess of 40 percent for 
degenerative disc disease of lumbar spine at L4-L5 with 
herniated disc and radiculitis is denied.

An initial compensable evaluation for residuals of laceration 
wound, left eye, is denied.  

An effective date of September 1, 2001, for a grant of 
service connection for lumbar spine, right wrist, neck, skin, 
left shoulder and left eye disabilities and hemorrhoids, is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


